  Case 15-30415         Doc 43     Filed 04/03/19 Entered 04/03/19 08:24:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-30415
         LATOYA L WILSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/04/2015.

         2) The plan was confirmed on 11/12/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/02/2019.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $17,975.00.

         10) Amount of unsecured claims discharged without payment: $134,297.30.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-30415        Doc 43        Filed 04/03/19 Entered 04/03/19 08:24:19                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $15,877.32
       Less amount refunded to debtor                             $242.50

NET RECEIPTS:                                                                                    $15,634.82


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $704.44
    Other                                                                     $30.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,734.44

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI     Unsecured         357.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI     Unsecured         347.00           NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI     Unsecured         221.00           NA              NA            0.00       0.00
ARONSON FURNITURE                 Unsecured      2,400.00            NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION            Unsecured         285.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION            Unsecured         166.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION            Unsecured          70.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION            Unsecured         285.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION            Unsecured         166.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTION            Unsecured          70.00           NA              NA            0.00       0.00
COMPLETE CREDIT SOLUTION          Unsecured         181.00           NA           181.03          18.10       0.00
COMPLETE CREDIT SOLUTIONS INC     Unsecured         370.00           NA           370.91          37.09       0.00
COMPLETE CREDIT SOLUTIONS INC     Unsecured         182.00           NA           182.02          18.20       0.00
COMPLETE CREDIT SOLUTIONS INC     Secured              NA         370.91          370.91           0.00       0.00
COMPLETE CREDIT SOLUTIONS INC     Secured              NA         182.02          182.02           0.00       0.00
COMPLETE CREDIT SOLUTIONS INC     Secured              NA         181.03          181.03           0.00       0.00
CUNNINGHAM REALTY GROUP           Unsecured      2,000.00            NA              NA            0.00       0.00
DEVRY INC                         Unsecured      2,520.00       2,993.03        2,993.03        299.30        0.00
FIRST COLLECTION SERVICES         Unsecured         902.00           NA              NA            0.00       0.00
MSCB                              Unsecured         134.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,500.00       1,500.06        1,500.06        150.01        0.00
PRA RECEIVABLES MGMT              Secured        6,750.00       8,700.00        8,700.00      8,700.00     916.03
PRA RECEIVABLES MGMT              Unsecured      4,814.00       3,289.19        3,289.19        328.92        0.00
SPRINT NEXTEL                     Unsecured            NA         651.30          651.30          65.13       0.00
Stellar Recovery Inc              Unsecured         346.00           NA              NA            0.00       0.00
TERRACE VIEW APARTMENTS           Unsecured      2,131.00       2,131.99        2,131.99        213.20        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured            NA       1,543.97        1,543.97        154.40        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     23,096.00     68,769.15        68,769.15           0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      9,166.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      8,601.00            NA              NA            0.00       0.00
US DEPT OF ED/NAVIENT             Unsecured      5,648.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-30415           Doc 43     Filed 04/03/19 Entered 04/03/19 08:24:19                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim        Claim         Principal        Int.
Name                                 Class    Scheduled        Asserted     Allowed          Paid           Paid
US DEPT OF ED/NAVIENT             Unsecured      5,408.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      4,438.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      4,426.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      3,451.00              NA             NA           0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      2,867.00              NA             NA           0.00         0.00
Vision Fin                        Unsecured      1,391.00              NA             NA           0.00         0.00
Vision Financial Servi            Unsecured         824.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                 Interest
                                                              Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00             $0.00                    $0.00
      Mortgage Arrearage                                         $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                                $8,700.00         $8,700.00                  $916.03
      All Other Secured                                        $733.96             $0.00                    $0.00
TOTAL SECURED:                                               $9,433.96         $8,700.00                  $916.03

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00                $0.00
       All Other Priority                                        $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                  $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $81,612.65            $1,284.35                    $0.00


Disbursements:

        Expenses of Administration                               $4,734.44
        Disbursements to Creditors                              $10,900.38

TOTAL DISBURSEMENTS :                                                                            $15,634.82




UST Form 101-13-FR-S (09/01/2009)
  Case 15-30415         Doc 43      Filed 04/03/19 Entered 04/03/19 08:24:19                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
